Citation Nr: 0108380	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-04 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to assignment of a higher initial disability 
rating for asbestosis, presently rated at 10 percent 
disabling.


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefit sought on 
appeal.  The veteran, who had active service from August 1944 
through March 1945, and from April 1945 to June 1945, 
appealed that decision to the Board.


FINDINGS OF FACT

1.  The RO obtained all evidence necessary for an equitable 
disposition of this appeal.

2.  The veteran's respiratory disorder is productive of a 
Forced Vital Capacity (FVC) of 83 predicted.


CONCLUSION OF LAW

The criteria for entitlement to assignment of a higher 
initial disability rating for asbestosis, currently rated as 
10 percent disabling, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.321, 4.1-4.3, 4.7, 4.97, Diagnostic Code (DC) 6833 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he should 
be assigned a higher rating for his service-connected 
asbestosis.  A review of the record reveals that in a July 
1999 rating decision, the RO granted service connection for 
asbestosis and assigned a 10 percent rating.  The rating was 
assigned on the basis of the veteran's pulmonary function 
test results.  The veteran disagreed with the RO's decision 
and alleged that his "lung condition" was much worse.  The 
Board notes that as the veteran is appealing the initial 
assignment of a disability rating, the severity of the 
disability is to be considered during the entire period from 
the initial assignment of the 10 percent disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999). 

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law sets forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.  The Board finds that while this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim, and the RO has 
made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  Moreover, 
the veteran was provided a VA examination in January 1999.  
There is no indication in the record that there are any 
pertinent outstanding treatment records.  As such, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal, and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  See 
38 C.F.R. § 4.7.  Additionally, after careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  See 38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making a disability 
evaluation.  See 38 C.F.R. § 4.1.  However, the current level 
of disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

A review of the medical evidence of record shows that in July 
1995 the veteran was treated for complaints of feeling out of 
breath when he walked up stairs, chest pain, hand numbness, 
pain and cough for about a month.  A clinical examination 
revealed clear lungs and no tenderness of the chest wall.  
Chest x-rays at that time showed "a little bit of calcified 
lymph nodes" and mild cardiomegaly.

During the above noted January 1999 VA examination a 
pulmonary function test (PFT) revealed an FVC of 83 percent 
predicted.  Measurements of Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DCLO(SB)) 
were not recorded.  The PFT results were interpreted as 
showing "very minimal" airway obstruction, not changed with 
a one-time use of an inhaler of beta bronchodilator.  
(emphasis in original).  The VA examiner recorded a history 
of progressive dyspnea.  Chest x-rays taken at that time of 
the examination showed no evidence of pneumonia, pulmonary 
congestion, or pleural calcifications, but the heart appeared 
slightly enlarged.  The VA examiner diagnosed obesity, 
exposure to asbestos in World War II, very minimal airway 
obstruction not changed with one-time use of an inhaler of 
beta bronchodilator, and hypertension.  There was no current 
diagnosis of asbestosis.

As noted above, the RO assigned a 10 percent rating for the 
veteran's asbestosis pursuant to the schedular criteria set 
forth under 38 C.F.R. § 4.97, DC 6833, which prescribes a 10 
percent rating for asbestosis where the veteran has an FVC of 
75 to 80 percent predicted, or a DLCO (SB) is 66 to 80 
percent predicted.  A 30 percent rating is warranted where 
the FVC is 65 to 74 percent predicted or DLCO (SB) is 56 to 
65 percent predicted.

The Board has thoroughly reviewed the medical evidence of 
record and finds that the preponderance of the evidence is 
against entitlement to a rating in excess of 10 percent.  The 
record reflects that the veteran was found to have been 
exposed to asbestosis, and his 1999 pulmonary function test 
showed an FVC predicted percentage within three points of the 
criteria for a 10 percent rating under DC 6833.  In light of 
this, and according the veteran the benefit of the doubt, the 
Board finds the current 10 percent rating appropriate.

In considering whether the veteran's asbestosis more closely 
approximates the higher 30 percent rating under DC 6833, the 
Board finds that the evidence does not support a higher 
rating.  As noted above, to merit a 30 percent rating under 
DC 6833 the results of the FVC portion of the pulmonary 
function test must fall within a range of 65 to 74 percent 
predicted.  In this case, the veteran's FVC result of 83 does 
not fit within this range.  Therefore, the Board finds that a 
30 percent rating is not warranted under DC 6833.  
Additionally, there is no other applicable diagnostic code 
that would allow for a higher rating.

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's asbestosis 
and its effect on the veteran's earning capacity and ordinary 
activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The Board 
has also considered the severity of the asbestosis during the 
entire period from the initial assignment of the 10 percent 
disability rating to the present time.  See Fenderson, 12 
Vet. App. at 125-126.  The Board has likewise considered the 
"benefit of the doubt" rule in rendering the foregoing 
decision, but there is not such a state of equipoise of the 
positive evidence and the negative evidence to warrant 
entitlement to an increased rating.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Rather, the Board finds 
that the preponderance of the evidence is against assigning a 
higher rating for asbestosis at this time.

Additionally, the evidence does not reflect, nor does the 
veteran contend, that the veteran's service-connected 
asbestosis has adversely affected his employability beyond 
that contemplated in the VA Schedule for Rating Disabilities, 
which is premised on the average impairment in earning 
capacity.  In other words, the Board does not find it 
impracticable to apply the regular schedular standards, and 
finds no basis to warrant consideration of an extra-schedular 
rating under 38 C.F.R. § 3.321(b).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

The schedular criteria not having been met, the claim for 
assignment of a higher initial disability rating, currently 
evaluated as 10 percent disabling, is denied.




		
L. HELINSKI
	Acting Member, Board of Veterans' Appeals



 

